               Case 19-12122-MFW             Doc 1177        Filed 04/14/20       Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

FOREVER 21, INC., et al.,1                               Case No. 19-12122 (KG)

Debtors.                                                 (Jointly Administered)



   OBJECTION OF G&I VII RENO OPERATING, L.L.C. TO (A) MOTION OF F21
  OPCO, LLC FOR ENTRY OF AN ORDER MODIFYING THE SALE ORDER AND
 GRANTING CERTAIN OTHER RELIEF RELATING TO GOING OUT OF BUSINESS
   SALES AND STORE CLOSINGS, AND (B) NINTH NOTICE OF REJECTION OF
         UNEXPIRED NON-RESIDENTIAL REAL PROPERTY LEASES

          G&I VII Reno Operating, L.L.C. (“G&I” or “Landlord”) submits this objection (this

“Objection”) to (a) the Motion of F21 OpCo, LLC for Entry of an Order Modifying the Sale

Order and Granting Certain Other Relief Relating to Going Out of Business Sales and Store

Closings (the “Motion to Amend”) [Docket No. 1115], filed by F21 OpCo, LLC (the “Buyer”),

and (b) the Ninth Notice of Rejection of Unexpired Non-Residential Real Property Leases (the

“Rejection Notice”) [Docket No. 1110]. In support of this Objection, the Landlord specifically

joins in any objections filed in opposition to the Motion to Amend and the Rejection Notice to

the extent such objections are not inconsistent with the position set forth herein, and states as

follows:




          1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International
Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21
Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the
Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California 90031.




43322649 v2
               Case 19-12122-MFW         Doc 1177      Filed 04/14/20      Page 2 of 6




                                    BACKGROUND FACTS

          1.    On or about September 29, 2019 (the “Petition Date”), the Debtors filed for

bankruptcy protection under chapter 11 of Title 11 of the United States Code, 11 U.S.C. § 101, et

seq. (the “Bankruptcy Code”). The Debtors continue to operate their businesses and manage

their properties as debtors-in-possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.

          2.    Prior to the Petition Date, on October 29, 2018, the Landlord and Debtor Forever

21 Retail, Inc. entered into a certain nonresidential real property lease agreement (as amended,

the “Lease”) for those certain premises (the “Premises”) identified as Space No. 626-628 in the

shopping center known as The Summit Sierra, in Reno, Nevada.

                                          The Sale Order

          3.    On February 13, 2020, the Court entered the Order (I) Authorizing (A) Entry into

and Performance Under the Asset Purchase Agreement, (B) the Sale of the Debtors’ Assets to the

Buyer, and (C) the Buyer to Conduct Store Closings and Going Out of Business Sales, and (II)

Granting Related Relief (the “Sale Order”) [Docket No. 927]. The sale to the Buyer (the “Sale”)

subsequently closed.

          4.    The Sale Order did not approve the assumption or assignment of the Lease.

Rather, the Lease was a “Designated Lease” subject to the “Designation Rights Period” during

which the Buyer could direct the Debtors to assume and assign or reject the Lease. The Buyer is

obligated for the payment of rent under the Lease during the Designation Rights Period. See

Asset Purchase Agreement (D.I. 922) at § 2.7(e) (“Buyer shall be responsible for any all

payments of Buyer, Sellers or any of their respective Affiliates (i) under any . . . Designated

Leases and/or (ii) as a result of, arising out of or in connection with the operation of any Store . .

. governed by any such . . . Designated Leases, in each case that are incurred and come due and

payable during the period from and after Closing through the effective date of such . . .


43322649 v2                                       2
               Case 19-12122-MFW        Doc 1177      Filed 04/14/20     Page 3 of 6




Designated Lease’s assumption and assignment to Buyer or rejection . . .”); see also Sale Order

at ¶ 5 (“Notwithstanding anything to the contrary herein or in the Asset Purchase Agreement, all

amounts Buyer is responsible for paying pursuant to the Asset Purchase Agreement to the extent

payable to any Designation Counterparty shall be paid by Buyer directly to such Designation

Counterparty.”).

          5.    The Sale Order further provided that the “Rejection Effective Date” of any lease

shall be the later of the date that the keys are turned over or the premises are unequivocally

surrendered. See Sale Order at ¶ 10. (“Rejection Effective Date” is “the later of (a) the date on

which the debtors file the rejection notice with the court (unless the applicable designation

counterparty timely files and serves an objection…) and (b) the date the debtors deliver

possession of the premises subject to the lease to the applicable landlord by delivering keys, key

codes, and/or security codes . . . or . . . Providing notice to the landlord that other landlord may

re-let the premises”).

                                  Buyer’s Proposed GOB Sale

          6.    On March 13, 2020, the Debtors filed a notice indicating that the Buyer and its

agent intend to conduct a store closing sale at the Premises. See Notice of Going Out of Business

Sales List Related to the Order (I) Authorizing (A) Entry into and Performance Under the Asset

Purchase Agreement, (B) the Sale of the Debtors’ Assets to the Buyer, and (C) the Buyer to

Conduct Store Closings and Going Out of Business Sales, and (II) Granting Related Relief

[Docket No. 1058]. The Debtors filed a subsequent “Omnibus Notice” [Docket No. 1133]

confirming this intention.




43322649 v2                                      3
                Case 19-12122-MFW        Doc 1177     Filed 04/14/20     Page 4 of 6




                      The Buyer’s Motion to Amend and Rejection Notice

          7.     On March 31, 2020, the Debtors filed the Rejection Notice, which includes the

Lease and provides that the effective date of the rejection is March 31, 2020. See Docket No.

1110. The Premises have not been surrendered to the Landlord.

          8.     The next day, on April 1, 2020, the Buyer filed the Motion to Amend. The

Motion seeks to amend the Sale Order to permit the leases subject to the Rejection Notice,

including the Lease, to be rejected effective March 31, 2020, notwithstanding the Buyer’s

continuing use of the various leased premises to store inventory and other personal property and

to conduct going-out-of-business sales at a date in the future.

          9.     While the Buyer submits that it intends to pay rent for the pro-rated period in

which the going-out-of-business sale occurs, the Buyer requests that the Court alleviate it of its

obligation to pay rent prior to the commencement of the going-out-of-business sales despite its

continuing use of the leased premises.

                                          OBJECTION

          10.    Landlord objects to the Motion to Amend and the Rejection Notice on the

grounds that: a) they seek to retroactively reject the Lease to March 31, 2020 in contravention of

applicable law and the terms of the Sale Order (and avoid payment rent), despite the fact that the

Premises have not been surrendered to Landlord and are being used to store and protect Buyer’s

property so that it can be liquidated for Buyer’s benefit during a future store closing sale; and

b) they unfairly seek to alter material terms of the previously-approved sale in order to shift risk

to landlords and allow the Buyer to benefit from continued possession and use of the Premises

without compensation to the Landlord.

          11.    The Landlord recognizes that all parties in this case are impacted by the COVID-

19 pandemic. However, the Buyer’s Motion to Amend inappropriately seeks to unravel the


43322649 v2                                      4
                Case 19-12122-MFW        Doc 1177      Filed 04/14/20     Page 5 of 6




economics of the sale transaction previously approved by this Court and shift the economic

burden of the pandemic to other parties, namely the landlords. While Buyer may not have closed

the Sale had it known that a public health crisis would result in government closures of retail

businesses, hindsight is 20/20 in every deal and unforeseen circumstances are a risk of doing

business. The Buyer should not be permitted to force the landlords to give the Buyer indefinite

use of the leased premises to store and protect its property without being compensated. This is

especially the case here, where the Debtors’ estates have been administratively insolvent for

several months, and are unable to satisfy their obligations to landlords under Section 365(d)(3) of

the Bankruptcy Code.

          12.    In requesting that this Court rewrite the terms of the Sale, the Buyer has also

asked this Court to ignore well-established law regarding rejection of leases embedded in the

provisions of the Sale Order. See Sale Order, ¶ 10 (providing (i) that rejection is effective as of

the later of a) the date on which the Debtors file the rejection notice, and b) the date on which the

Debtors deliver possession of the premises to the landlord; and (ii) any personal property left in

the leased premises as of the effective rejection date is deemed abandoned and may be disposed

by the landlord.

          13.    The Rejection Notice seeks to retroactively reject the lease as of March 31, 2020.

However, the Debtors have not delivered possession of the Premises to the Landlord, and

therefore the Lease is not deemed rejected pursuant to the Sale Order. See In re Fleming Cos.,

Inc., 304 B.R. 85, 96 (Bankr. D. Del. 2003) (recognizing that generally the effective date of

rejection is the date the order granting rejection is entered, and that nunc pro tunc rejection is

allowed only in certain circumstances to the date the rejection motion is filed or the premises are




43322649 v2                                      5
                Case 19-12122-MFW       Doc 1177      Filed 04/14/20     Page 6 of 6




surrendered).      Accordingly, the Lease cannot be deemed rejected until the Debtors deliver

possession of the Premises to the Landlord.

          14.    Further, regardless of whether the Lease is rejected effective as of March 31,

2020, the Landlord is entitled to the rental amounts owed under the Lease until possession of the

Premises is delivered to the Landlord, which amounts must be paid by the Buyer pursuant to

paragraph 5 of the Sale Order and/or are an administrative expense claim against the Debtors

pursuant to 11 U.S.C. § 365(d)(3).

          15.    As this Court has recognized, even where a lease is rejected without objection

landlords are entitled to a post-rejection date administrative expense claim for the fair market

rental value of the premises where the debtor has continued to use a leased premises after the

effective date of rejection of the lease. See In re DVI, Inc., 308 B.R. 703, 708 (Bankr. D. Del.

2004).

                                         CONCLUSION

          For all of the foregoing reasons, the Landlord requests that this Court enter an order

sustaining this Objection and granting such other, further, and different relief as this Court deems

just and proper.

Dated: April 14, 2020                                BURR & FORMAN LLP

                                                     /s/ J. Cory Falgowski
                                                     J. Cory Falgowski (No. 4546)
                                                     1201 N. Market Street, Suite 1407
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 830-2312
                                                     Facsimile: (302) 397-2566
                                                     Email: jfalgowski@burr.com

                                                     Counsel for G&I VII Reno Operating LLC




43322649 v2                                      6
